EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant's submission filed on March 11, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received March 11, 2022 (the “Response”) and the interview conducted May 4, 2022 (the “Interview”).  
Claims 1, 2, 4–9, 11–16, and 18–20 are currently pending.  

Information Disclosure Statement (IDS)
The IDSs filed January 19, 2022 and March 11, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 18 (Currently Amended): The non-transitory computer-readable storage
medium of claim 15, wherein the router is in a second virtual cloud network, the second virtual cloud network being different from the first virtual cloud network but also implemented in the private tenancy.

Claim 19 (Currently Amended): The non-transitory computer-readable storage
medium of claim 15, wherein the network gateway is in a third virtual cloud network, the third virtual cloud network being different from the first virtual cloud network and being implemented outside the private tenancy.

Authorization for this Examiner’s amendment was given in an interview with Jesse Bennett on May 4, 2022.

Allowable Subject Matter
Claims 1, 2, 4–9, 11–16, and 18–20 allowed.
Regarding claim 1, while Wadekar et al. (US 2018/0234294 A1; filed Jan. 10, 2018) teaches a method, comprising:
receiving, by a computer system (fig. 2, first IoT device item 110a) of a first virtual cloud network (fig. 2, IoT network item 240), a command (“The first command signal includes . . . the first instruction” at ¶ 52) to execute an operation (“re-generates and re-transmits the first state change signal” at ¶ 52) on a cloud resource of the virtual cloud network, the command being received from a router (fig. 2, IP bridge item 204; “The user equipment (102) transmits the first command signal to the device controller (106)” which, in turn, is transmitted to first IoT device item 110a at ¶ 52);
executing (“executing the first instruction” at ¶ 52), by the computer system, the operation on the cloud resource;
generating, by the computer system, an output (“re-generates and re-transmits the first state change signal” at ¶ 52) of the execution of the operation on the cloud resource; and
transmitting, by the computer system, a message comprising the output of the execution of the operation (“first state change signal” at ¶¶ 61–62) to a computing device (fig. 2, user equipment item 102; “the first IoT device (110a) . . . re-generates and re-transmits the first state change signal to the IoT bridge (208)” at ¶ 52; “the device controller (106) receives the first state change signal from the IoT bridge (208)” at ¶ 61; “the device controller (106) transmits the first state change signal to the user equipment (102)” at ¶ 62) on a public network (fig. 2, IP network item 220) different form the virtual cloud network (fig. 2, IoT network item 240),
wherein a device controller (item 106) is configured to transmit (¶¶ 52, 61, 62) the output of the operation (“first state change signal” at ¶¶ 61–62) to the computing device (fig. 2, user equipment item 102) on the public network outside of the virtual cloud network via a network gateway (fig. 2, item 204 is between IoT bridge item 208 and user equipment item 102),
the prior art of record does not teach (A) the computer system being virtual machine instance in a private tenancy; (B) the router being a primary virtual network interface card (vNIC) configured to restrict outgoing traffic from the virtual machine instance; and (C) transmitting the first state change signal to the user equipment via a secondary virtual network interface card, the secondary virtual network interface card being configured to restrict all incoming traffic to the virtual machine instance, wherein the secondary virtual network interface card is configured to transmit the output of the operation to the computing device.
Claims 8 and 15 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449